Title: From James Madison to Edward Stevens, 17 April 1802
From: Madison, James
To: Stevens, Edward


Dear Sir,
Washington Aprl. 17th. 1802.
I duly received your Letter of the 2d. Instant with the several papers to which it refers. The delay in acknowledging it, has proceeded partly from an unusual accumulation of Business the pressure of which has been much encreased by the sickness & absence of the chief Clerk in the Department, & partly also from the real difficulty involved in the nature of the case. On one hand the positive testimony of Mr. Yard & the admissions of Mr. Pickering have great weight in every view as in an appeal to personal conviction they have decisive weight. On the other hand as the Commission and Title under which you went to St. Domingo do not cover the items in your Acct. and as no trace of the contract is found in either the Instructions or the Correspondence relating to your mission, the case is perhaps without a precedent and cannot be formed into one without much responsibility for its Character and consequences. In this conflict of considerations I ought the less to anticipate the result as I may find it my duty to avail myself of the councile of others with whom I have official relations. I may say without Impropriety however that the result will gratify my personal disposition and confidence in proportion as it may be acceptable to yourself.
The mode of having your demand settled is by presenting it to the Treasury department where such Items will be admitted as are directly legal & such as depend on the sanction of the Dept. of State will be referred to it. The proofs of the Items are of course of Treasury cognizance. You are no doubt aware that the door is open for a direct application to Congress as well as for an appeal to that Authority from unsatisfactory decisions else where. You are probably also aware that an appropriation of funds by Congress will be needed to discharge the allowance whe⟨n⟩ever made under most of the items. With sincere respect & esteem I remain Dear Sir, Your most obdt. Servt.
Sign’d   James Madison
 

   
   Tr (MHi: Pickering Papers). Marked “(Copy).”



   
   At this time, U.S. consuls, except for those resident in the Barbary States, did not receive salaries from the government, nor could they spend public money, other than for the relief of American seamen, without authorization from the government. Stevens had been appointed U.S. consul general to Saint-Domingue in 1799 and wished to be reimbursed for “expences incurred in this Mission,” as JM put it in a subsequent report to the president, “on the ground of a promise from the Executive, on the faith of which he undertook the Mission” (JM to Jefferson, 20 Apr. 1804 [DLC: Jefferson Papers]).


